Judgment unanimously affirmed. Memorandum: Defendant contends that the court erred in admitting evidence concerning his refusal to give a handwriting exemplar to police. He argues that such evidence is violative of the rules precluding use of defendant’s postarrest silence (see, Doyle v Ohio, 426 US 610; People v Conyers, 52 NY2d 454). Defendant’s contention has no merit. A demand that a defendant provide corporeal evidence does not invoke his right against self-incrimination because such evidence has no testimonial or communicative aspect (see, South Dakota v Neville, 459 US 553, 559-561; Schmerber v California, 384 US 757). Since a refusal to submit to a demand for such evidence “is a physical act rather them a communication” (South Dakota v Neville, supra, at 560), refusal does not involve rules forbidding the use of defendant’s silence.
We have considered defendant’s remaining contention and conclude that it is unpreserved and lacking in merit. (Appeal from judgment of Monroe County Court, Connell, J. — grand larceny, second degree.) Present — Doerr, J. P., Denman, Pine, Balio and Lawton, JJ.